DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the anticipatory rejections under 35 U.S.C. 102 made in this Office action:	
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukumoto et al. US 2018/0212363 (“Fukumoto”).  Regarding claim 1, Fukumoto discloses an electrical connector comprising:

	a locking member (30 or 530) mounted on the first connector and including:
a pair of arm portions (37, 38) configured to restrict an expansion of the outer diameter of the fitting portion, in a restricted state, by sandwiching the fitting portion in a radial direction in which the pair of arm portions face each other after the fitting portion has been connected to the mating contact of the second connector; and
	a positioning portion (labeled PP in annotated figure 8B below, including both the sliding portion 39 and positioning portion 40) configured to (i.e. capable of) restrict a movement of the first connector in the radial direction (labeled RD below) when the pair of arm portions sandwich the fitting portion, the first connector including a rear portion (labeled RP below, including rails 11e and fixed portion 11f) located rearward from the fitting portion toward a base end of the cable opposite the tip end, wherein the positioning portion faces the rear portion of the first connector in the radial direction, in the restricted state, in order to restrict the movement of the rear portion in the radial direction.

    PNG
    media_image1.png
    1852
    1431
    media_image1.png
    Greyscale


	Per claim 3 the locking member is configured to move relative to the first connector in a moving direction between a first position (figure 6) associated with the restricted state and a second position (figure 5) associated with a standby state in which the pair of arm portions do not restrict the expansion of the outer diameter of the fitting portion, and the positioning portion is configured to contact the first connector when the locking member moves in a moving direction in order to restrict a movement of the locking member in the moving direction.
	Per claim 4 the positioning portion (in particular portions 40) faces the rear portion in the radial direction in a standby state (see figure 7B) in which the pair of arm portions do not restrict the expansion of the outer diameter of the fitting portion, and is configured to restrict the movement of the rear portion in the radial direction (see figure 7B).
	Per claim 5 the locking member is configured to move relative to the first connector in a moving direction between a first position (see figure 6) associated with the restricted state and a second position (see figure 5) associated with a standby state in which the pair of arm portions do not restrict the expansion of the outer diameter of the fitting portion, and the pair of arm portions include ends (at 43 44) that, in the standby state (figure 5), do not go beyond a center of the fitting portion in the moving direction.
	Per claim 8, Fukumoto discloses a locking member 30 mounted on a first connector 10 of a cable, comprising:

a positioning portion (labeled PP in annotated figure 8B above, including both the sliding portion 39 and positioning portion 40) configured to restrict a movement of the first connector in the radial direction when the pair of arm portions sandwich the fitting portion, the first connector including a rear portion (labeled RP above, including rails 11e and fixed portion 11f) located rearward from the fitting portion toward a base end of the cable, wherein the positioning portion faces the rear portion of the first connector in the radial direction, in the restricted state, in order to restrict the movement of the rear portion in the radial direction.

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fukumoto.   
	Per claim 7, Fukumoto discloses method for manufacturing the electrical connector according to claim 1, comprising:
mounting the locking member 30 on the first connector; and 
bending the positioning portion so that the positioning portion faces the rear portion in the radial direction.
Fukumoto does not explicitly state that bending the positioning portion so that the positioning portion faces the rear portion in the radial direction occurs after mounting the locking member on the first connector.


Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claim 6, the prior art does not disclose the connector as claimed, including both the positioning portion as set out in claim 1, and the first connector has a rail portion configured to assist the movement of the locking member in the moving direction, and a surface of the positioning portion which faces the rear portion of the first connector is located inward from an outer surface of the rail portion in the radial direction. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833